[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT            U.S. COURT OF APPEALS
                      ________________________            ELEVENTH CIRCUIT
                                                               May 2, 2006
                             No. 05-15950                  THOMAS K. KAHN
                                                               CLERK
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 05-00085-CR-ORL-22DAB

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

GERMAN MUNOZ CANOLA,
a.k.a. German Munoz,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (May 2, 2006)

Before MARCUS, WILSON and HILL, Circuit Judges

PER CURIAM:
      H. Kyle Fletcher, appointed counsel for German Munoz Canola in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Canola’s conviction and

sentence are AFFIRMED.




                                          2